DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first process 3D mesh representation" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Since claim 14 is indefinite, claims 15-19 which rely on claim 14 are also rendered indefinite.
Claim 17 recites the limitation "the offline processing device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art evaluation, the Examiner assumes the “offline processing device” to be the “external processing device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0018088 A1).
Regarding claim 1, Jeong discloses a method comprising: receiving a plurality of two-dimensional (2D) images of a physical object captured from a respective plurality of viewpoints in a three-dimensional (3D) scan of the physical object in a first process; (Paragraphs 0057-0059, extracting feature points of an object from at least one or more images from a camera whose viewpoint can change where it is obvious that since the viewpoint can change, there can be multiple images each having different viewpoints)	receiving a first process 3D mesh representation of the physical object; (Paragraphs 0070 and 0072, facial model with detected feature points that form a face mesh)(Paragraph 0077, determining location or camera pose for the camera used for capturing images)	generating a second process 3D mesh representation of the physical object using the plurality of 2D images, the second process estimated position and/or orientation information, and the first process 3D mesh representation of the physical object; (Paragraph 0092, updating the facial model and its feature points that form the mesh using images and locations for capturing the images)	and generating a 3D model of the physical object by applying surface texture information from the plurality of 2D images to the second process 3D mesh representation of the physical object (Paragraphs 0117-0121, generate 3D content with texture from images of feature points).
Regarding claim 2, Jeong discloses wherein the calculating the second process estimated position and/or orientation information and generating the second process 3D mesh representation are iteratively repeated (Paragraphs 0070 and 0092, updating the facial model to repeatedly detect facial feature points).
Regarding claim 3, Jeong discloses receiving camera parameters corresponding to the plurality of 2D images (Paragraphs 0077-0078, determining camera location or pose using captured images); and calculating updated camera parameters based on the plurality of 2D images (Paragraph 0059, the viewpoint of the camera can change which results in different images used for determining the camera location or pose, paragraphs 0077-0078)
Regarding claim 6, Jeong discloses receiving respective first process estimated position and/or orientation information for each one of the respective plurality of viewpoints of the plurality of 2D images; (Paragraph 0142, determining the location of the camera that can change, paragraph 0059)	and receiving a feature point map comprising positions in a 3D space of a plurality of feature points that are visible in ones of the plurality of 2D images, (Paragraph 0144, model has position information of feature points)	wherein the calculating of the respective second process estimated position and/or orientation information comprises calculating the respective second process estimated position and/or orientation information for each of the respective plurality of viewpoints of the plurality of 2D images using the plurality of 2D images, the first process estimated position and/or orientation information, and the feature point map (Paragraphs 0143-0145, updating the model of feature points using the images at different locations or poses).
Regarding claim 9, Jeong discloses wherein the first process comprises: capturing the plurality of 2D images using at least one camera; (Paragraph 0055, camera)	calculating first process estimated position and/or orientation information for each one of the respective plurality of viewpoints of the plurality of 2D images; (Paragraph 0077, location determiner for determining a location or pose of the camera)	calculating a feature point map comprising positions in a 3D space of a plurality of feature points that are visible in ones of the plurality of 2D images; (Paragraph 0144, model has position information of feature points)(Paragraphs 0070 and 0072, facial model with detected feature points that form the face mesh).
Regarding claim 11, Jeong discloses wherein the 3D model is a second process 3D model, (Paragraph 0143, 3D model that is subsequently updated)	and wherein the first process further comprises generating a first process 3D model of the physical object by applying surface texture information from the plurality of 2D images to the first process 3D mesh representation of the physical object (Paragraphs 0117-0121, generating 3D content, such as the 3D model, with texture from images of feature points).
Regarding claim 12, Jeong discloses a computer program product (Paragraph 0037, non-transitory record medium that stores an executable program to perform 3D content production) comprising a non-transitory computer readable storage medium having computer readable program code embodied in the medium that when executed by a processor causes the processor to perform the method of claim 1 (See rejection of claim 1 above).
Regarding claim 13, Jeong discloses a processing device (Paragraph 0133, various processing devices), the processing device configured to perform the method of claim 1 (See rejection of claim 1 above).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0018088 A1) in view of Lurie et al. (US 2017/0046833 A1).
Regarding claim 5, Jeong discloses all limitations as discussed in claim 1.	Jeong does not clearly disclose calculating surface normal vectors corresponding (Paragraph 0087).	Lurie’s surface reconstruction using surface normals of 3D points would have been recognized by one of ordinary skill in the art to be applicable to the generation and updating of a facial model with a mesh of feature points of Jeong and the results would have been predictable in the generation and updating a facial model with a mesh of feature points and their surface normals. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 10, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0018088 A1) in view of Tanguay, JR. et al. (US 2004/0189686 A1).
Regarding claim 10, Jeong discloses all limitations as discussed in claim 1.	Jeong does not clearly disclose wherein the first process 3D mesh representation of the physical object is generated while capturing the plurality of 2D images.	Tanguay, JR. discloses generating a model from a processed image and subsequently receiving an additional image to process for use with the model (Figure 1).	Tanguay, JR.’s technique of generating a model from an image while receiving additional images would have been recognized by one of ordinary skill in the art to be 
Regarding claim 14, Jeong discloses a method, performed by an electronic device (Paragraph 0051, content generating apparatus), comprising: capturing a plurality of two-dimensional (2D) images of a physical object captured from a respective plurality of viewpoints in a three-dimensional (3D) scan of the physical object using at least one camera; (Paragraphs 0057-0059, extracting feature points of an object from at least one or more images from a camera whose viewpoint can change where it is obvious that since the viewpoint can change, there can be multiple images each having different viewpoints)	calculating first process estimated position and/or orientation information for each one of the respective plurality of viewpoints of the plurality of 2D images; (Paragraph 0077, determining the location or pose of the camera that captures the images)	calculating a feature point map comprising positions in a 3D space of a plurality of feature points that are visible in ones of the plurality of 2D images; (Paragraph 0144, model has position information of feature points)	generating the first process 3D mesh representation of the physical object; (Paragraphs 0070 and 0072, facial model with detected feature points that form a face mesh)	receiving a first process 3D model of the physical object by applying surface (Paragraphs 0117-0121, generate 3D content with texture from images of feature points).	Jeong does not clearly disclose displaying the first process 3D model on a display of the electronic device; providing an option to a user of the electronic device to further process the first process 3D model; and receiving a second process 3D model responsive to receiving instruction from the user to further process the first process 3D model.	Tanguay, JR. discloses displaying the first process 3D model on a display of the electronic device; (Paragraph 0049, display of a model)	providing an option to a user of the electronic device to further process the first process 3D model; (Paragraph 0012, providing feedback to a user to determine if additional images are necessary for a model)	and receiving a second process 3D model responsive to receiving instruction from the user to further process the first process 3D model (Figure 1, based on the feedback additional images can be acquired to update the model)
Regarding claim 15, Jeong discloses wherein the receiving of the second process 3D model comprises: calculating respective second process estimated position and/or orientation information for each one of the respective plurality of viewpoints of the plurality of 2D images; (Paragraph 0077, determining the location or pose of the camera that can change, paragraph 0059)	generating a second process 3D mesh representation of the physical object using the plurality of 2D images, the second process estimated position and/or orientation information, and the first process 3D mesh representation of the physical object; (Paragraph 0092, updating the facial model and its feature points that form the mesh using images and locations for capturing the images)	and generating the second process 3D model of the physical object by applying surface texture information from the plurality of 2D images to the second process 3D mesh representation of the physical object (Paragraphs 0117-0121, generate 3D content with texture from images of feature points including additional images).
Regarding claim 16, Jeong discloses wherein the second process 3D mesh representation and the second process 3D model are generated after the first process 3D mesh representation and the first process 3D model are generated (Paragraph 0092, the facial model and its mesh are repeatedly updated).
Regarding claim 18, Jeong discloses a computer program product (Paragraph 0037, non-transitory record medium that stores an executable program to perform 3D content production) comprising a non-transitory computer readable storage medium having computer readable program code embodied in the medium that when (See rejection of claim 14 above).
Regarding claim 19, Jeong discloses an electronic device (Paragraph 0051, content generating apparatus), the electronic device configured to perform the method of claim 14 (See rejection of claim 14 above).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0018088 A1) in view of Tanguay, JR. et al. (US 2004/0189686 A1) and further in view of Seitz (US 2015/0254042 A1).
Regarding claim 17, Jeong in view of Tanguay, JR. discloses all limitations as discussed in claim 14. 	Jeong in view of Tanguay, JR. does not clearly disclose sending the plurality of 2D images and the first process 3D mesh representation from the electronic device to an external processing device, wherein the receiving of the second process 3D model comprises receiving the second process 3D model from the offline processing device.	Seitz discloses transmitting data including images from a mobile device to a server (Paragraph 0019) and performing 3D reconstruction for a textured mesh 3D model on the server (Paragraph 0048).	Seitz’s 3D reconstruction on a server from received data would have been recognized by one of ordinary skill in the art to be applicable to an apparatus for generating a facial model with a mesh from images of Jeong and the results would have been predictable in a device for transmitting facial model and image data to a server for performing 3D reconstruction. Therefore, the claimed subject matter would have been .


Allowable Subject Matter
Claims 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not clearly disclose the method of claim 1, further comprising: determining an initial depth map using the first process 3D mesh representation from a perspective of a reference one of the plurality of 2D images; selecting one or more surrounding ones of the plurality of 2D images based on the second process estimated position and/or orientation information; warping the one or more surrounding ones of the plurality of 2D images to appear from the perspective of the reference one of the plurality of 2D images; and calculating an updated depth map based on a combination of the reference one of the plurality of 2D images and the warped surrounding ones of the plurality of 2D images.
Regarding claim 7, the prior art does not clearly disclose the method of claim 6, wherein the calculating of the respective second process estimated position and/or orientation information comprises: calculating an estimated location of a feature point of the plurality of feature points within a 2D image of the plurality of 2D images based on the first process estimated position and/or orientation information; identifying the feature point within the 2D image to determine an actual location of the feature point within the 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan et al. (US 2018/0218511 A1) discloses warping reference images and approximating a depth map.	Panahpour Tehrani et al. (US 2015/0271522 A) discloses warping images using their depth maps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHI HOANG/Primary Examiner, Art Unit 2613